Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Matthew J. Stark, on 03/08/2022.
 	Examiner noted that the support for the below amendment to claims is in paragraph 0027 of instant application. 

The application has been amended as follows: 
 	In claim 1, lines 13-16, “wherein core and cavity outer surfaces of the core and cavity shutoff bands are substantially equal to the respective core and cavity finished parting planes, and wherein the engagement between the core and cavity outer surfaces is substantially free of gaps” has been deleted and replaced by -- wherein core and cavity outer surfaces of the core and cavity shutoff bands are similar to the respective core and cavity finished parting planes to an accuracy of 10 microns, and wherein the core and cavity outer surfaces are engaged as defined by the core and cavity outer surfaces --.
Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Judd (US 2012/0177772). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, removing rough portions of the core and cavity shutoff bands to define a core rough parting plane and a cavity rough parting plane, respectively, wherein the core and cavity rough parting planes are offset by at most 130 microns from the respective core and cavity finished parting planes. 

Examiner’s Comment
 	The closest prior art was Judd. The prior art show that the method for forming tool (fig.2 and abstract, i.e., injection mold assemblies) providing a forming tool (224) having a core (224b) with a shutoff band (238b) and a cavity (224a) with a cavity shutoff band (238a), removing rough portions of the core and cavity shutoff bands (para.0045, i.e., 238a, 238b, … may be produced by machining) to define a core rough parting planes and a cavity rough parting plane (imaginary planes spaced a small distance apart from the core and the cavity). However, Judd is silent in regards the above claim limitations. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.